Citation Nr: 1237231	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-15 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952. He died in April 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant presented sworn testimony in support of her appeal during a February 2011 hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  However, governing law and regulation provide that the VLJ who conducts a hearing on appeal must participate in any decision made on the appeal, unless the appellant waives this procedural guarantee.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011).  By a letter received in April 2012, the appellant requested the opportunity to appear at a second hearing via videoconference.  

In May 2012, the Board remanded the claim to afford the appellant a personal hearing.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, an additional remand is necessary. 
In its May 2012 remand, the Board directed the RO/AMC (Appeals Management Center) to schedule the appellant for a personal hearing before a VLJ via videoconference.  To date, the hearing requested by the Board in its May 2012 remand has not been scheduled.  It appears that the claims file, along with a copy of this remand, was sent to the AMC in May 2012.  A "Regional Office Jurisdiction Flash" signed by AMC personnel and dated on May 23, 2012, indicates that the AMC declined jurisdiction of this remand because it involved a hearing request.  A routing and transmittal slip dated on June 6, 2012, indicates that the claims file was ready for BVA videoconference hearing and the RO in Houston was noted.  However, nothing further was accomplished and the appellant's claim was then returned to the Board two days later.  The United States Court of Appeals for Veterans Claims has held that, when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As described above, the appellant has not been provided with an in-person hearing before a VLJ via videoconference, and the record does not reflect that she has withdrawn her request.   An additional remand is therefore in order.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a VLJ at the RO.  The appellant should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



